UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6480



JOHN WAYNE LUNSFORD,

                                            Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden of FCI-Edgefield;
UNITED STATES PAROLE COMMISSION,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Joseph F. Anderson, Jr., Chief
District Judge. (9:06-cv-02395-JFA)


Submitted:   September 26, 2007           Decided:   October 4, 2007


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Wayne Lunsford, Appellant Pro Se. Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Wayne Lunsford seeks to challenge on appeal the

authority of a United States magistrate judge to conduct a motion

hearing.       The underlying case in which the hearing was scheduled

remains pending in the district court.

               This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The

proceeding Lunsford seeks to challenge reflects neither a final

order    nor    an   appealable   interlocutory     or   collateral   order.

Accordingly, we deny Lunsford’s motion for appointment of counsel

and dismiss the appeal for lack of jurisdiction.           We dispense with

oral    argument     because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                     - 2 -